DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 12, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Hsuan (US 2013/0238238) in view of Wu et al. (US 2018/0262891).
Regarding claims 1, 10, Hsuan discloses a method for battery binding that is to be implemented by a service end electronic device (fig. 4-fig. 5), the method comprising steps of: obtaining through a barcode (rfid tag 13) at one of a position under a seat of a carrier device (bicycle device) and a position inside a storage compartment of the carrier device (fig. 4-fig. 5;page 2, [0021]) a carrier identifier (rfid tag) corresponding to a carrier device (bicycle) that is capable of being electrically powered (page 2, [0018, 0021-0022]); and sending the carrier identifier to a battery device, in which a battery identifier is stored (send a message in page 2, [0024-0025]). Claim 10, a service end electronic device configured to communicate with said battery device (page 2, [0024-0025]).
 Hsuan discloses all the limitations set forth above but fails to explicitly disclose via nearfield communication for storage in the battery device.
However, Wu discloses via near-field communication for storage in the battery device (page 1, [0013]).

 Regarding claims 2, 12, Hsuan discloses wherein the barcode is a Quick Response code (page 2, [0021]).
Regarding claim 6, Hsuan discloses wherein the battery device stores both a battery identifier and the carrier identifier after completion of the step of sending the carrier identifier (page 2, [0021-0022]). 
Regarding claim 7, Hsuan discloses obtaining a user identifier corresponding to a user of the carrier device in order to bind the battery device to the user (page 2, [0024-0025]).
Regarding claim 8, Hsuan discloses wherein the user identifier is obtained through a barcode, that is a Quick Response code displayed on a user end electronic device of the user (page 2, [0021]).
 Regarding claim 9, Nelson discloses sending, to a cloud server in communication with the service end electronic device over a communication network, at least one of the carrier identifier, the user identifier and a battery identifier of the battery device over the communication network for storage in the cloud server, wherein the communication network is the Internet (page 2, [0024]).
Regarding claim 16, Nelson discloses wherein said battery device stores a battery identifier (page 2, [0021]).

Allowable Subject Matter
Claims 3-5, 11, 13-15, 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: acquiring battery information from the battery device via near-field communication, the battery information .

Response to Arguments
Applicant’s arguments with respect to claims 1-17 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
 For at least the above reason, the rejection of claims is sustained.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Findlay et al. (US 2008/0252457) discloses electronic vehicle tag.
 Onnerud et al. (US 2013/0017421) discloses battery pack safety techniques.
 Matsuo et al. (US 2014/0120423) discloses electrode.........batteries.
 Chen et al. (US 2016/0068075) discloses apparatus, system....devices.
Sather (US 2008/0001577) discloses thin-film...methods

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


DP
February 2, 2021

                                                                                     /DANIEL PREVIL/                                                                                     Primary Examiner, Art Unit 2684